Citation Nr: 9905342	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of laceration of the index, middle, ring, and 
little fingers of the left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
St. Petersburg Regional Office (RO) September 1996 rating 
decision which denied an increased (compensable) rating for 
his service-connected residuals of laceration of the index, 
middle, ring, and little fingers of the left hand.  In April 
1998, this case was remanded to the RO for additional 
development of the evidence.

Service connection for left wrist disabilities, including 
arthritis and de Quervain's tendonitis, was denied by Board 
decision in July 1991 and affirmed by the U.S. Court of 
Veterans Appeals (Court) in October 1992; those disabilities 
are therefore not considered a part or manifestation of the 
service-connected residuals of laceration of the index, 
middle, ring, and little fingers of the left hand, and are 
not subject to appellate consideration at this time.


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's claim has been obtained.

2.  The residuals of laceration of the index, middle, ring, 
and little fingers of the left hand are currently manifested 
by very mild decreased sensation and faint scars which are 
well healed, non-tender, and not associated with ulceration; 
there is no objective evidence that the laceration is 
productive of pain, tenderness, weakness, incoordination, 
excess fatigability, impairment in the range of motion, or 
any other demonstrable functional impairment.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for residuals 
of laceration of the index, middle, ring, and little fingers 
of the left hand have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that disability associated with his service-connected 
residuals of laceration of the index, middle, ring, and 
little fingers of the left hand has increased in severity.  
Proscelle v. Derwinski, 1 Vet. App. 629 (1992); King v. 
Brown, 5 Vet. App. 19 (1993).  Once VA has determined that a 
claim is well grounded, VA has a statutory duty to assist in 
the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the veteran's claim.  Thus, the 
Board is satisfied that the statutory duty to assist has been 
met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered in evaluating the residual disability include less 
movement than normal (due to limitation or blocking or 
tendon-tie-up), more movement than normal (from relaxation of 
ligaments), weakened movement, excess fatigability, pain on 
movement, swelling, deformity or atrophy of disuse, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45 (1998).  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).

Historically, service connection for residuals of laceration 
of the index, middle, ring, and little fingers of the left 
hand was granted by May 1971 RO rating decision, and a 
noncompensable rating was assigned.  That decision was based 
on the veteran's service medical records showing that he 
sustained a severe laceration wound to the fingers of his 
left hand (not severing the tendons) in November 1943; the 
lacerations were sutured and showed satisfactory healing 
progress; in December 1943, the wound was healed with no 
limitation of motion or loss of strength in the fingers, and 
the veteran was released to duty.  On VA medical examination 
in October 1971, he complained of painful left hand fingers, 
but no objective findings other than very faint well healed 
and non-tender scars were found on examination.

On VA medical examination in April 1983, the veteran 
indicated that his left hand caused him "no trouble."  On 
examination, scars were visible across the 4 fingers of the 
left hand but all functions of the hand and fingers were 
intact; he was able to make a complete fist and the range of 
motion in all pertinent joints was normal.  In pertinent 
part, status post laceration of the left hand was diagnosed.  

At an April 1997 RO hearing, the veteran testified that he 
experienced occasional pain, tenderness, swelling, and 
redness in the fingers of his left hand, especially when he 
tried to pick up heavy objects with that hand, indicating 
that he had difficulty releasing the grip with the hand.  He 
indicated that he had not received medical treatment for his 
left hand fingers disability in the past several years, was 
not taking any medication, and the only treatment consisted 
of soaking the fingers in warm water with salt.  

VA outpatient treatment records from February 1987 to 
November 1997 reveal intermittent treatment associated with 
left hand and wrist symptomatology, showing a diagnosis of 
degenerative joint disease involving the left hand and wrist, 
but no complaints or findings referable to the service-
connected disability involving the fingers of the left hand 
were made during this period of treatment.  

On VA medical examination in June 1998, including a review of 
the entire claims folder, the veteran's only complaint 
referable to his service-connected left hand fingers 
disability consisted of difficulty releasing a grip while 
gardening (but he indicated that he was able to do a 
"significant amount of gardening and work around the 
house") and some decreased sensation over the volar aspect 
of his left hand fingers; reportedly, he did not experience 
impairment in the range of motion of the fingers, weakness, 
flare-ups of range of motion impairment, incoordination, or 
fatigability.  On examination, very faint scars were noted 
over the volar aspect of the proximal and index fingers of 
the left hand; the scars were well healed and non-tender, and 
evidenced no ulceration; sensation was intact (but the 
veteran suggested that it was slightly decreased as compared 
to the right); he was able to oppose the thumb to each finger 
without difficulty; he had a strong, normal grip and was able 
to release and extend from the grip with good strength; there 
was no evidence of swelling, contractures, erythema, 
inflammation, crepitus, masses, or soft tissue atrophy or 
deformity.  X-ray studies of both hands were done and the 
report of the radiologist is of record.  Status post 
laceration to the volar aspect of left hand, small, ring, 
middle and index fingers of the left hand was diagnosed.  The 
examiner indicated that there was no evidence of the presence 
of any residual disability with the exception of very mildly 
decreased sensation along the volar aspect but with normal 
strength and range of motion, and without evidence of pain, 
weakness, excess fatigability, incoordination, or functional 
impairment.  The examiner stated that there was no evidence 
of any significant limited functional ability of the index, 
middle, ring or little fingers and that they did not exhibit 
weakened movement, excess fatigability or incoordination.  
The examiner noted that there was evidence of degenerative 
arthritis in both wrists, most prominent on the left wrist in 
the radiocarpal joints, which affected some function of the 
wrists but not specifically of the fingers.  The examiner 
further noted that the scars of the fingers of the left hand 
were not productive of any symptomatology or impairment.

Currently, the veteran's service-connected residuals of 
laceration of the index, middle, ring, and little fingers of 
the left hand are rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7805, and a noncompensable rating is assigned.  
Diagnostic Code 7805 provides that scars are to be rated 
based on limitation of function of part affected.  

Based on the foregoing, the Board finds that a compensable 
rating for the veteran's service-connected residuals of 
laceration of the index, middle, ring, and little fingers of 
the left hand is not warranted.  Initially, the Board notes 
that the residuals of the laceration of the fingers of the 
left hand do not include arthritis of the left wrist (see 
Board decision in July 1991 and Court decision in October 
1992) and that no medical evidence suggests a link between 
the laceration and any arthritis of the left hand.

The entire evidence of record, as discussed above, clearly 
shows that the veteran sustained a severe laceration to his 
left hand fingers during active service, requiring stitching 
and follow-up treatment.  However, his service medical 
records reveal that the tendons were not severed and that the 
laceration healed without functional impairment of the left 
hand fingers.  Post service records, including VA medical ex-
aminations, as discussed more fully above, indicate that the 
only residual disability from the in-service injury consists 
of faint scars which are well healed, and non-tender.  The 
current level of severity of the service-connected disability 
was thoroughly evaluated by a VA physician in June 1998, in 
conjunction with a complete review of the entire pertinent 
history documented in the claims folder.  The examiner 
concluded, in June 1998, that the service-connected residuals 
of laceration were not productive of weakness, excess 
fatigability, incoordination, pain, tenderness, impairment of 
the range of motion of any finger, or any other functional 
impairment, despite the veteran's subjective complaints of 
difficulty releasing grip (it is noted, at the same time, 
that the veteran himself suggested that he was able to do a 
significant amount of work despite the presence of scars on 
the fingers of his left hand).  The only clinical 
manifestation of the service-connected disability, currently 
present, consists of very mild decrease in sensation in the 
left hand fingers as compared to the right.  However, such 
decreased sensation is not shown to be productive of any 
functional impairment.  In addition, although the veteran is 
shown to have received intermittent medical treatment 
associated with various disabilities since separation from 
service, it does not appear that he received treatment for 
his service-connected laceration residuals.  As he himself 
indicated at his April 1997 RO hearing, he does not receive 
ongoing medical treatment, does not take any medication, and 
only self-treats by soaking his left hand fingers in salt 
water.

The Board is mindful of the veteran's contentions that his 
service-connected residuals of laceration of the fingers of 
the left hand caused him functional impairment in the past, 
and that the disability was productive of occasional 
swelling, weakness, and redness of the skin in the area of 
the scars.  However, as discussed above, the current level of 
severity of the service-connected disability is of primary 
concern.  See Francisco, 7 Vet. App. 55.  Accordingly, 
because the recent medical evidence demonstrates that the 
service-connected left hand fingers disability is not 
productive of any objectively demonstrable symptomatology, 
with the exception of very mild decrease in sensation, a 
compensable rating thereof may not be assigned, at the pre-
sent time, under any pertinent diagnostic code.  See 
38 C.F.R. §§ 4.71a, 4.73, 4.118 (1998).  Likewise, in the 
absence of objectively demonstrable functional impairment, 
application of 38 C.F.R. §§ 4.40 and 4.45, as mandated by 
DeLuca, does not provide a basis upon which a compensable 
rating may be assigned in this case.

As indicated above, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath, 1 Vet. 
App. 589.  In this case, although the veteran made general 
contentions regarding the inadequacy of the rating assigned 
his service-connected residuals of laceration of the left 
hand fingers, he has not advanced any arguments which would 
indicate that his is an exceptional case warranting 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1); the record does not reveal that the subject 
disability has required frequent periods of hospitalization 
or caused a marked loss of employment.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable.  


ORDER

A compensable rating for residuals of laceration of the 
index, middle, ring, and little fingers of the left hand is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

